DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lan et al. (US 2018/0132228 A1) hereinafter Lan.

Regarding claims 1, 7, 8, 9, 11, and 12 – Lan discloses a determination unit configured to determine, based on information received from another communication apparatus connected to the communication apparatus, whether UL MU (Uplink Multiuser) communication of the other communication apparatus is enabled or disabled; an acquisition unit configured to acquire, from the other communication apparatus by a method according to a result of the determination, a BQR (Bandwidth Query Report) representing a state of a communication resource usable by the other communication apparatus; and a decision unit configured to decide the communication resource used to communicate with the other communication apparatus based on the acquired BQR, refer to Figures 2B, 2C, 2D, 2E, and paragraphs [0036] to [0042], [0045] to [0047], [0048], [0050], [0053] to [0056], [0058], [0059], [0061] to [0069], [0073], and claim 1.
Regarding claim 2 – Lan discloses  if the determination unit determines that the UL MU communication of the other communication apparatus is disabled, the acquisition unit waits for the BQR transmitted from the other communication apparatus, refer to paragraphs [0003], [0054] to [0056], [0057] to [0059], [0067].
Regarding claims 3 and 10 – Lan discloses  if the determination unit determines that the UL MU communication of the other communication apparatus is enabled, the acquisition unit transmits a trigger frame for requesting the BQR to the other communication apparatus and waits for the BQR transmitted from the other communication apparatus, refer to Figure 2C and paragraphs [0037] to [0042], [0053], [0058], [0059], [0061], [0062].
Regarding claim 4 – Lan discloses if information representing that the BQR is supported, and the BQR is enabled, is received from the other communication apparatus, the acquisition unit transmits the trigger frame, refer to Figure 2C and paragraphs [0037] to [0042], [0053], [0058], [0059], [0061], [0062].
Regarding claim 5 – Lan discloses if information representing that the UL MU communication is supported, and the UL MU communication is enabled, is received from the other communication apparatus, the determination unit determines that the UL MU communication of the other communication apparatus is enabled, and otherwise, determines that the UL MU communication of the other communication apparatus is disabled, refer to Figures 2C, 2D, and paragraphs [0061], [0062], [0064].
Regarding claim 6 – Lan discloses when the communication apparatus performs coordination communication with second other communication apparatus by coordinately using a predetermined frequency band, the decision unit decides the communication resource used to communicate with the other communication apparatus and the second other communication apparatus based on the BQR acquired from the other communication apparatus and a BQR acquired from the second other communication apparatus, refer to Figures 2D, 2E, and paragraphs [0045], [0046], [0052], [0065] to [0067], [0069], [0072], [0073], and claims 1, 2.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Min et al. (US 2020/0214036 A1) discloses multi-band bandwidth query report (MB-BRQ) signaling in EHT systems.
Son et al. (US 2019/0334590 A1) discloses wireless communication method and wireless communication terminal for signaling multi-user packet.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.
John Pezzlo
25 October 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465